Citation Nr: 0120128	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  00-20 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to August 
1946.  He died in April 2000.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDING OF FACT

Service-connected disability, rated as 100 percent disabling, 
contributed to the veteran's demise. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.312 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Associated with the claims file are treatment records from 
Froedtert Memorial Lutheran Hospital and G. B. Haasler, M.D., 
for the period from March 1992 to December 1992.  The records 
reflect that the veteran was diagnosed with carcinoma of the 
right lung in approximately March 1992.  He underwent right 
middle and lower lobectomies in April 1992.  He had a 
postoperative air leak that was treated by additional 
surgery.  The discharge summary from the hospital noted that 
the veteran had a 25-year history of hypertension, and had 
undergone coronary artery bypass graft (CABG) surgery in 
1990.  The veteran was noted to have degenerative joint 
disease, claudication and hyperlipidemia.  No reference was 
made that related any diagnosed disorder to his military 
service. 

The veteran's claim was developed.  It was acknowledged that 
his military unit was part of the occupation forces in Japan 
and that he may have been exposed to some radiation during 
service.  However, the measured dose was not found to be of a 
level sufficient to cause lung cancer, and the claim was 
denied in December 1993.

In April 1998, the veteran submitted a claim for service 
connection for bladder cancer due to radiation exposure in 
service.  Associated with the claims folder at that time were 
treatment records from Froedtert Hospital and R. K. Lawson, 
M.D., for the period from November 1996 to December 1997.  
The records show that the veteran underwent a bladder 
cystectomy with Indiana pouch and a cardiac catheterization 
during a period of hospitalization from November 1996 to 
December 1996.  The cystectomy was necessitated by the cancer 
of the bladder with muscle invasion.  The hospital summary 
noted that the veteran had an acute episode of congestive 
heart failure following his surgery that was treated and 
controlled after several days.  He also underwent cardiac 
catheterization which revealed blockage of two arteries.  

An initial assessment from Dr. Lawson, dated November 13, 
1996, revealed a history of myocardial infarction and CABG 
surgery.  The veteran was found to have an abdominal aortic 
aneurysm that contained a clot.  However, the aneurysm was 
noted to be small in size.  The veteran also had chronic 
atrial fibrillation, which resulted from his myocardial 
infarct.  He recently had several episodes of congestive 
heart failure.  He was also hypertensive.  Dr. Lawson further 
noted that the veteran had a horseshoe kidney.  A post-
surgery report, dated in June 1997, reported that the veteran 
complained of leakage.  He said that if he did not empty his 
pouch every three hours he would leak.  Dr. Lawson noted that 
the veteran drank a lot of water, that he took water to bed 
with him and would wake up at night and drink water.  The 
veteran was advised to stop all fluid intake after dinner.  
Dr. Lawson felt that this would stop the leaking problem and 
expand the time for the veteran to empty his pouch.  Dr. 
Lawson noted that a June 1997 computerized tomography (CT) of 
the abdomen showed some dilatation of the right ureter.  The 
left ureter was apparently normal in size.  He stated that 
the veteran had a horseshoe kidney and it was possible that 
the ureterectasis that was seen was previously present.  A 
final follow-up report, dated in December 1997, noted that 
the veteran continued to have a problem with leakage and high 
volumes when he would catheterize himself.  The veteran took 
diuretics on a regular basis for his congestive heart failure 
and that contributed to his problem of high volume.  He would 
be thirsty a lot of the time and drink a lot of extra water.  
He admitted that if he catheterized himself every three to 
four hours and decreased his fluid intake, he had no leakage.  
Dr. Lawson noted that he received a recent CT scan and noted 
that there might be some slight increase in the 
hydronephrosis on the right side compared to the prior year.  

Also associated with the claims file are VA treatment records 
from the Iron Mountain VA medical center (VAMC) for the 
period from April 1998 to August 1998.  The records reflect 
treatment provided to the veteran relating to his Indiana 
pouch and problems regarding catheterization and leakage.  
The various entries also noted the veteran's ongoing problems 
with congestive heart failure and atrial fibrillation.

The veteran was granted service connection for cancer of the 
bladder, on a presumptive basis, in December 1998.  He was 
initially assigned a 100 percent disability rating for the 
period from April 21, 1997, to June 30, 1997.  He then 
received a rating of 30 percent from July 1, 1997.

In January 1999 the veteran and the appellant submitted lay 
statements describing the veteran's several medical problems 
in conjunction with his attempt to reopen his claim for 
service connection for lung cancer and entitlement to aid and 
attendance benefits.  The veteran noted that he had 
difficulty in inserting his catheter and required the 
assistance of his wife most of the time.  He also said that 
he experienced periodic infections of his Indiana pouch.

The veteran was afforded a VA genito-urinary (GU) examination 
in February 1999.  The examiner noted the veteran's history 
of cystoprostatectomy, and that the veteran catheterized 
himself six to ten times a day.  He occasionally had leakage 
between catheterizations but this was usually when there was 
a longer period between catheterizations.  

A VA Aid and Attendance examination was performed in April 
1999.  The examiner noted that the veteran was unable to 
perform activities of daily living.  He was in a wheelchair 
and dependent on oxygen.  The three diagnoses listed for the 
veteran were cancer of the lung, cancer of the bladder and 
congestive heart failure.

The veteran was granted service connection for impotence in 
May 1999 and awarded special monthly compensation (SMC) for 
the loss of use of a creative organ.  Entitlement to Aid and 
Attendance benefits was denied.  The veteran's 30 percent 
rating for status post-radical cystectomy and prostatectomy 
for bladder cancer was continued.

Associated with the claims file are treatment records from 
the Iron Mountain VAMC for the period from August 1998 to May 
1999.  The records reflect several clinical visits for 
follow-up treatment and catheterization of the veteran's 
neobladder, as well as treatment for his various heart-
related disorders.  A CT scan was done in March 1999.  The 
results of the test were interpreted to show, inter alia, 
moderate right hydronephrosis and hydroureter to the level of 
the neobladder.  The report went on to say that delayed 
images throughout the neobladder demonstrated no contrast 
identified in the distal ureter.  The report said that this 
might reflect obstruction.  There was also asymmetric 
thickening of the right lateral aspect of the neobladder.  A 
May 1999 clinical entry noted that a physician's assistant 
had reviewed Dr. Lawson's notes from December 1997 and that 
an increase in hydronephrosis and hydroureter on the right 
side were noted at that time.  The physician's assistant 
further noted that the March 1999 CT scan revealed the same 
finding with little change.  The physician's assistant 
catheterized the veteran's neobladder and reported that it 
was functioning "okay."  The veteran was to return for a 
visit in six months.

Additional VA treatment records were received in August 1999.  
The records related to outpatient and inpatient treatment 
provided to the veteran from November 1996 to July 1999.  The 
November 1996 entry related to the number of times the 
veteran changed a pad because of leakage from his neobladder.  
Outpatient entries dated in June and July 1999, respectively, 
show that the veteran was treated for complaints of acute 
shortness of breath.  The veteran was admitted to the Iron 
Mountain VAMC in July 1999.  The veteran was hospitalized 
from July 16, 1999, to July 24, 1999.  The discharge summary 
shows that the veteran was admitted after experiencing 
progressive dyspnea, orthopnea, paroxysmal nocturnal dyspnea 
and edema.  His wife had noticed a decrease in urine output.  
The veteran was afforded a pouchogram and was noted to be 
functioning well.  The summary noted that the veteran's 
medical history included ischemic cardiomyopathy, status post 
CABG and stent placement, secondary pulmonary hypertension 
and worsening of right heart failure.  During the course of 
his hospitalization, the veteran was placed in a do not 
resuscitate (DNR) status.  After a course of treatment he was 
discharged to his home.  The discharge diagnoses were severe 
ischemic cardiomyopathy, pulmonary hypertension and worsening 
right heart failure; chronic atrial fibrillation, on 
Coumadin; pulmonary embolism cannot be ruled out; status post 
right lower lobectomy for cancer in 1996; status post radical 
prostatectomy and cystectomy for cancer in 1996; adult onset 
diabetes mellitus; and, horseshoe kidney, moderate right 
hydronephrosis and hydroureter to the level of the 
neobladder.

The veteran received additional outpatient treatment in 
February 2000.  The treatment primarily related to increased 
difficulties with breathing and weight gain from fluid 
retention.  The veteran's symptoms persisted and he was 
admitted for treatment on February 21, 2000.  The various 
treatment notes and discharge summary for the period from 
February 21, 2000, to March 1, 2000, show that the veteran 
gained a number of pounds from fluid during his admission.  
However, most of the weight was lost prior to his discharge.  
The primary diagnosis listed at the time of discharge was 
severe ischemic cardiomyopathy, pulmonary hypertension, and 
worsening right heart failure.  The veteran's prostatectomy 
and cystectomy were referred to as status post diagnoses.  No 
relation to the veteran's severe heart disease was mentioned.  
The last diagnosis listed was moderate right hydronephrosis 
and hydroureter to the level of neobladder.

Based on the VA treatment records, the veteran's service-
connected disability for his prostectomy and cystectomy was 
increased to 100 percent, effective as of April 21, 1998.  
The veteran was also awarded special monthly compensation 
based on the need for aid and attendance.  This was also made 
effective as of April 21, 1998.

The veteran was readmitted to the Iron Mountain VAMC in April 
2000.  Progress notes from this last period of 
hospitalization document the veteran's general demise and 
death.  The veteran was noted to have progressive renal 
failure, congestive heart failure, both left and right-sided.  

The appellant submitted a claim for burial benefits in May 
2000.  She included a copy of the death certificate from the 
State of Michigan.  The death certificate was signed by a VA 
physician from the Iron Mountain VAMC.  The immediate cause 
of death was listed as congestive heart failure of 
approximately two weeks duration.  Ischemic cardiomyopathy 
and CAD were listed as conditions contributing to the 
immediate cause of death.  The death certificate also listed 
renal insufficiency and diabetes mellitus as "other 
significant conditions contributing to death but not 
resulting in the underlying cause."  

Associated with the claims file are two letters from the Iron 
Mountain VAMC primary care coordinator to the appellant's 
representative.  The first letter, dated in April 2000, noted 
that the representative had requested that the attending 
physician consider the veteran's service-connected condition 
as either a cause of death or contributing factor.  The 
letter noted that the request was discussed with the 
attending physician.  The physician did not feel that the 
veteran's status post cystectomy or prostatectomy was a cause 
of death or a contributing factor.  The second letter, dated 
in May 2000, noted that another request had been received 
from the representative.  The patient care coordinator noted 
that the issue was again discussed with the attending 
physician and that his prior determination of the cause of 
death and contributing factors was unchanged.

The appellant contends that the veteran's bladder cancer 
treatment had complications that created renal problems.  She 
further contended that this led to other internal organ 
breakdown that resulted in his death.  The appellant 
submitted her substantive appeal in September 2000.  She 
noted that the death certificate was not the only document 
that could be used to determine the issue.  She said that the 
veteran's medical treatment record for his bladder cancer 
supported her contentions.

The appellant and her daughter testified at a hearing at the 
RO in November 2000.  The representative stated that the 
appellant had been very involved with her husband's care and 
had even shown some of the nurses how to care for him.  The 
representative also said that the VA physician who treated 
the veteran at the time of his death was not familiar with 
him.  The representative indicated that the urology 
specialist that had treated the veteran would provide a 
statement in support of the appellant's claim.  The appellant 
then testified about her actions in caring for the veteran, 
including catheterizing him as needed.  She, and her 
daughter, testified that the nurses during the last 
hospitalization were not willing to let her help.  She 
provided additional testimony regarding the veteran's 
original diagnosis of cancer and need for surgery.  The 
representative then said that he had discussed the veteran's 
case with his VA urology specialist and identified him by 
name.  He also described him as a physician.  The 
representative said that the urology specialist told him that 
the veteran's difficulty in putting out urine created a lot 
of stress on the renal function.  This, in turn, enhanced the 
cardiac problems.  This was why the representative tried to 
obtain an amended death certificate.

The daughter testified that they were told at the time cancer 
of the bladder was diagnosed that surgery was required but 
could complicate the veteran's heart condition.  The 
appellant was granted a period of 30 days to obtain a 
statement, or statements, from medical professionals to 
support her contentions.

Associated with the claims file is a statement provided by 
the physician's assistant who had been identified by the 
appellant's representative as the urology specialist that 
treated the veteran.  The statement was dated, and received, 
in November 2000.  The physician's assistant indicated that 
he had reviewed his notes pertaining to the veteran.  He 
noted that the veteran had developed residual obstruction of 
the right ureter and right kidney with hydronephrosis and 
hydroureter on that side for years.  He said that this 
contributed significantly to the veteran's renal 
insufficiency.  He noted that the veteran had difficulty in 
emptying his pouch on a number of occasions.  He also noted 
that he had to treat the veteran because the appellant and 
the veteran were not able to empty the Indiana pouch.  The 
physician's assistant listed his impression that the 
veteran's "renal insufficiency, which was a significant 
condition contributing to his death, was most likely 
secondary to his ureteral obstruction ever since his initial 
cystectomy and this has been evidenced by CT and 
ultrasound." 

II.  Analysis

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312(a) (2000).  A service-
connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2000).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2000).

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C.F.R. § 3.312(c)(2), (3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2000).  In addition, certain 
chronic diseases, including coronary artery disease (CAD), 
may be presumed to have been incurred during service if the 
disorder becomes manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

In the present case, the certificate of death indicates that 
the veteran died in April 2000.  The primary cause of death 
was congestive heart failure of 14 days duration.  Ischemic 
cardiomyopathy and CAD were listed as conditions that played 
a role in the veteran's demise.  The physician who completed 
the death certificate also indicated that renal insufficiency 
and diabetes were significant conditions contributing to the 
veteran's death but not resulting in the underlying cause.

At the time of the veteran's death, service connection had 
been established for status post radical cystectomy and 
prostatectomy for bladder cancer, evaluated as 100 percent 
disabling, and impotence, evaluated at a noncompensable 
level.  The veteran was also in receipt of special monthly 
compensation for loss of use of a creative organ and for aid 
and attendance.  Throughout the current appeal, the appellant 
has asserted that the veteran's service-connected residuals 
of bladder cancer materially contributed to his death.  The 
appellant bases her assertion on her own feelings about the 
veteran's medical condition as well as a statement from a VA 
physician's assistant that treated her husband's urological 
condition.

As noted previously, 38 C.F.R. § 3.312 requires that the 
service connected disability be shown to have contributed 
substantially or materially to death--that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
The death certificate did not list any service-connected 
disability in Part I of block 26 of the death certificate, 
which lists the immediate cause of death and all underlying 
causes that are considered as "contributing" to the cause 
of death.  Further, the death certificate did not list any 
service-connected disability in Part II of the death 
certificate.  Rather, renal insufficiency was listed as an 
other significant condition contributing to death but not 
resulting in the underlying cause given in Part I.  

In this case, because renal insufficiency was identified on 
the veteran's death certificate as a condition that 
"contributed" to death, and because of the veteran's 
history of urinary obstruction leading to hydronephrosis, the 
Board finds that the veteran's renal insufficiency may be 
viewed as having been made worse by his service-connected 
bladder problems.  Such a conclusion is consistent with VA 
regulation that suggests a link between problems such as 
hydronephrosis and renal dysfunction, see 38 C.F.R. 
§§ 4.115a, 4.115b (2000), and is consistent with the mandate 
that a 100 percent service-connected disability affecting a 
vital organ be viewed as debilitating to the point of 
contributing to a veteran's demise.  38 C.F.R. § 3.312(c)(3).  
Additionally, it should be noted that such a conclusion is 
supported by the November 2000 opinion by the physician's 
assistant.  

Although the veteran had a horseshoe kidney and it was 
reported that the physician who signed the death certificate 
did not believe that the veteran's status post radical 
cystectomy and prostatectomy for bladder cancer was a 
contributing factor in the veteran's death, the Board finds 
that the presumption of debility set forth in 38 C.F.R. 
§ 3.312(c)(3) has not been overcome, especially when the 
evidence is viewed in the light most favorable to the 
appellant.  Consequently, the Board finds that it is as 
likely as not that difficulties experienced due to service-
connected disability, which difficulties were totally 
disabling, contributed to the veteran's death, albeit in an 
indirect way.  


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

